 



Exhibit 10.1
COMMON STOCK PURCHASE AGREEMENT
     This Common Stock Purchase Agreement (the “Agreement”) is made and entered
into as of July 10, 2007 (the “Effective Date”) by and between Sangamo
BioSciences, Inc., a Delaware corporation having its principal place of business
at Point Richmond Tech Center, 501 Canal Boulevard, Suite A100, Richmond,
California 94804 (“Sangamo”), and Sigma-Aldrich Corporation, a Delaware
corporation having its principal place of business at 3050 Spruce Street, St.
Louis, MO 63103 (“Sigma”). Sangamo and Sigma are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
     Whereas, Sigma and Sangamo are party to that certain License Agreement of
even date herewith (the “License Agreement”);
     Whereas, pursuant to Section 7.1 of the License Agreement, Sangamo desires
to issue, and Sigma desires to acquire, such number of shares of common stock of
Sangamo as herein described, on the terms and conditions hereinafter set forth.
     Now, Therefore, It Is Agreed between the Parties as follows:
ARTICLE 1
Definitions
     1.1 “Basic Prospectus” means the basic prospectus included in the
Registration Statement.
     1.2 “Closing” has the meaning set forth in Section 2.2.
     1.3 “Business Day” means any day except Saturday, Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.
     1.4 “Common Stock” means the common stock, par value $0.01 per share, of
Sangamo.
     1.5 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     1.6 “Governmental Authority” means any United States, state, local or
foreign governmental entity or municipality or subdivision thereof or any
authority, department, commission, board, bureau, agency, court or
instrumentality.
     1.7 “Knowledge of Sangamo” means the actual knowledge of the individuals
listed on Schedule 1.7.
     1.8 “Prospectus” means the Prospectus Supplement together with the Basic
Prospectus.

 



--------------------------------------------------------------------------------



 



     1.9 “Prospectus Supplement” means the supplement to the Basic Prospectus
complying with Rule 424(b) of the Securities Act that is filed with the
Commission and delivered by Sangamo to Sigma in connection with the Closing.
     1.10 “Registration Statement” means the registration statement on Form S-3
(File No. 333-142425), as amended at the time of such registration statement’s
effectiveness for purposes of Section 11 of the Securities Act, including all
documents filed as a part thereof or incorporated or deemed to be incorporated
by reference therein.
     1.11 “SEC” or “Commission” means the United States Securities and Exchange
Commission.
     1.12 “Securities Act” means the Securities Act of 1933, as amended.
     1.13 “Shares” has the meaning set forth in Section 2.1.
     1.14 “Subsidiary” has the meaning set forth in Section 3.7.
ARTICLE 2
Purchase and Sale of Stock
     2.1 Purchase and Sale. At the Closing, Sangamo hereby agrees to sell and
Sigma hereby agrees to purchase 1,000,000 shares of Common Stock (the “Shares”)
at a purchase price of $7.75 per share, which represents the average of the
closing prices for Sangamo’s Common Stock for the 30 trading days immediately
prior to the date hereof.
     2.2 Closing. Payment of the purchase price for, and delivery of, the Shares
shall be made at a closing (the “Closing”) at the offices of Morgan, Lewis &
Bockius LLP, securities counsel for Sangamo, located at One Market Street, San
Francisco, California at 7:00 a.m., local time, on July 13, 2007, or at such
other time and date determined by mutual agreement between Sangamo and Sigma,
provided that the Closing shall occur no later than the third Business Day after
the date hereof. All such actions taken at the Closing shall be deemed to have
occurred simultaneously. At the Closing, Sangamo shall deliver to Sigma a
certificate representing the Shares being purchased by Sigma pursuant to this
Agreement against payment of the purchase price therefor by wire transfer to a
bank account designated by Sangamo.
ARTICLE 3
Representations , Warranties and Covenants of Sangamo
     Sangamo represents and warrants to, and covenants and agrees with, Sigma as
of the date hereof and as of the date of Closing, as follows:
     3.1 Filing and Effectiveness of Registration Statement. Sangamo has
prepared and filed, in conformity with the requirements of the Securities Act of
1933, as amended (the

2.



--------------------------------------------------------------------------------



 



“Securities Act”), and the published rules and regulations thereunder (the
“Rules and Regulations”) adopted by the Commission, a registration statement on
Form S-3 (No. 333-142425), relating to the Shares and the offering thereof from
time to time in accordance with Rule 415 of the Rules and Regulations, and such
amendments thereof as may have been required to date. The Registration Statement
has heretofore become effective under the Securities Act. No stop order
preventing or suspending the effectiveness of the Registration Statement has
been issued by the Commission, and no proceedings for such purpose pursuant to
Section 8A of the Securities Act against Sangamo have been instituted or are
pending or, to Sangamo’s knowledge, are contemplated or threatened by the
Commission, and any request received by the Company on the part of the
Commission for additional information has been complied with. Sangamo meets the
requirements for use of Form S-3 under the Securities Act and has complied with
the requirements of Rule 415 with respect to the Registration Statement.
     3.2 Compliance with Securities Act Requirements. The Registration Statement
complied when it became effective, complies as of the date hereof and, as
amended or supplemented, and at all times during which a prospectus is required
by the Securities Act to be delivered (whether physically or through compliance
with Rule 172 under the Securities Act or any similar rule) in connection with
any sale of Shares, will comply, in all material respects, with the requirements
of the Securities Act and the Rules and Regulations; the Registration Statement,
when it became effective, did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, provided, that Sangamo makes no
representations or warranty in this paragraph with respect to statements in or
omissions from the Registration Statement in reliance upon, and in conformity
with, written information furnished to Sangamo by Sigma or its counsel
specifically for inclusion therein.
     3.3 Contents of Prospectus. The Prospectus complied, as of the date that it
is filed with the Commission, and complies as of the date hereof, in all
material respects, with the requirements of the Securities Act (in the case of
the Prospectus, including, without limitation, Section 10(a) of the Securities
Act); the Prospectus, on the date of such Prospectus and at Closing, did not and
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, provided, that
Sangamo makes no representations or warranty in this paragraph with respect to
statements in or omissions from the Prospectus in reliance upon, and in
conformity with, written information furnished to Sangamo by Sigma or its
counsel specifically for inclusion therein.
     3.4 Incorporated Documents. Each of the documents incorporated or deemed to
be incorporated by reference in the Registration Statement, at the time such
document was filed with the Commission or at the time such document became
effective, as applicable, complied, in all material respects, with the
requirements of the Exchange Act and did not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     3.5 Not an Ineligible Issuer. (1) At the time of the filing of the
Registration Statement and (2) at Closing, Sangamo was not and is not an
“ineligible issuer,” as defined in

3.



--------------------------------------------------------------------------------



 



Rule 405 (“Rule 405”) under the Securities Act.
     3.6 Due Incorporation. Sangamo has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with the corporate power and authority to own its properties and to
conduct its business as currently being conducted and as described in the
Registration Statement and the Prospectus and is duly qualified to transact
business and is in good standing as a foreign corporation in each other
jurisdiction in which its ownership or leasing of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified and in good standing or have such power or authority (i) would not
have, individually or in the aggregate, a material adverse effect upon, the
general affairs, business, operations, prospects, properties, financial
condition, or results of operations of Sangamo and its Subsidiaries (as defined
below), taken as a whole, or (ii) impair in any material respect the power or
ability of Sangamo to perform its obligations under this Agreement or to
consummate any transactions contemplated by this Agreement (any such effect as
described in clauses (i) or (ii), a “Material Adverse Effect”).
     3.7 Subsidiaries. Sangamo has no significant subsidiaries (as such term is
defined in Rule 1-02 of Regulation S-X promulgated by the Commission) other than
as set forth on Schedule 3.7 hereto (each, a “Subsidiary” and collectively, the
“Subsidiaries”). Each Subsidiary has been duly organized and is validly existing
as a corporation or other legal entity in good standing (or the foreign
equivalent thereof) under the laws of its jurisdiction of organization, with the
corporate power and authority to own its properties and to conduct its business
as currently being conducted and as described in the Registration Statement and
the Prospectus. All of the issued and outstanding capital stock (or similar
equity interests) of each Subsidiary has been duly authorized and validly issued
and is fully paid and nonasssessable and, except as described in the
Registration Statement and Prospectus, are owned by Sangamo, directly or through
subsidiaries, free from liens, encumbrances and defects.
     3.8 Due Authorization and Enforceability. Sangamo has the full right, power
and authority to enter into this Agreement and to perform and discharge its
obligations hereunder; this Agreement has been duly authorized, executed and
delivered by Sangamo, and constitutes a valid, legal and binding obligation of
Sangamo, enforceable against Sangamo in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.
     3.9 The Shares. The issuance of the Shares has been duly and validly
authorized by Sangamo and, when issued, delivered and paid for in accordance
with the terms of this Agreement, will have been duly and validly issued and
will be fully paid and nonassessable. Except as otherwise stated in the
Registration Statement and the Prospectus, there are no statutory or contractual
preemptive rights or other rights to subscribe for or purchase or acquire any
shares of Common Stock of Sangamo, which have not been waived or complied with
and will conform in all material respects to the description thereof contained
in the Registration Statement and the Prospectus.
     3.10 Capitalization. The information set forth under the caption
“Capitalization” in

4.



--------------------------------------------------------------------------------



 



the Prospectus (and any similar sections or information, if any, contained in
the Registration Statement) is fairly presented on a basis consistent with
Sangamo’s financial statements. The authorized capital stock of Sangamo conforms
as to legal matters to the description thereof contained in the Prospectus under
the caption “Description of Common Stock” (and any similar sections or
information, if any, contained in the Registration Statement). The issued and
outstanding shares of capital stock of Sangamo have been duly authorized and
validly issued, are fully paid and nonassessable, and have been issued in
compliance with all federal and state securities laws. None of the outstanding
shares of Common Stock was issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase or acquire
any securities of Sangamo. There are no authorized or outstanding shares of
capital stock, options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable for, any capital stock of Sangamo or any of its Subsidiaries other
than those described in the Prospectus and the Registration Statement. The
description of Sangamo’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, as described
in the Registration Statement and the Prospectus, accurately and fairly present
the information required to be shown with respect to such plans, arrangements,
options and rights.
     3.11 No Conflict. The execution, delivery and performance by Sangamo of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with or result in a breach or violation of, or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under), give rise
to any right of termination or other right or the cancellation or acceleration
of any right or obligation or loss of a benefit under, or give rise to the
creation or imposition of any lien, encumbrance, security interest, claim or
charge upon any property or assets of Sangamo or any Subsidiary pursuant to
(i) any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Sangamo or any Subsidiary is a party or by which any of them
or any of their respective properties may be bound or to which any of the
property or assets of Sangamo or any of its Subsidiaries is subject, (ii) result
in any violation of the provisions of the charter or by-laws of Sangamo or any
Subsidiary, or (iii) result in any violation of any law, statute, rule,
regulation, judgment, order or decree of any court or governmental agency or
body, domestic or foreign, having jurisdiction over Sangamo or its Subsidiaries
or any of their properties or assets except, in the case of each of clauses
(i) and (iii) above, for any such conflict, breach, violation, default, lien,
charge or encumbrance that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     3.12 No Consents Required. No approval, authorization, consent or order of
or filing, qualification or registration with, any court or governmental agency
or body, foreign or domestic, which has not been made, obtained or taken and is
not in full force and effect, is required in connection with the issuance and
sale of the Shares under this Agreement other than (i) as may be required under
the Securities Act or the Exchange Act, (ii) any necessary qualification of the
Shares under the securities or blue sky laws of the various jurisdictions, or
(iii) as may be required by Nasdaq Global Market in connection with the listing
of the Shares.
     3.13 Registration Rights. Except as otherwise described in the Registration
Statement and the Prospectus, there are no contracts, agreements or
understandings between Sangamo and any person granting such person the right
(other than rights which have been

5.



--------------------------------------------------------------------------------



 



waived in writing in connection with the transactions contemplated by this
Agreement or otherwise satisfied) to require Sangamo to register any securities
with the Commission.
     3.14 Accountant. Ernst & Young LLP, whose reports on the audited
consolidated financial statements of Sangamo and the Subsidiaries are
incorporated by reference in the Registration Statement and the Prospectus are
independent public accountants with respect to Sangamo as required by the
Securities Act, and the applicable published rules and regulations thereunder.
     3.15 Financial Statements. The consolidated financial statements of
Sangamo, together with the related schedules and notes thereto, set forth or
incorporated by reference in the Registration Statement and the Prospectus,
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly in all
material respects (i) the financial condition of Sangamo and the Subsidiaries,
taken as a whole, as of the dates indicated and (ii) the consolidated results of
operations, stockholders’ equity and changes in cash flows of Sangamo and the
Subsidiaries, taken as a whole, for the periods therein specified; and such
financial statements and related schedules and notes thereto have been prepared
in conformity with United States generally accepted accounting principles,
consistently applied throughout the periods involved (except as otherwise stated
therein and subject, in the case of unaudited financial statements, to the
absence of footnotes and normal year-end adjustments). There are no other
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement or the Prospectus.
     3.16 Absence of Material Changes. Subsequent to the respective dates as of
which information is given in the Registration Statement and the Prospectus, and
except as may be otherwise stated or incorporated by reference in the
Registration Statement and the Prospectus, there has not been (i) any change in
the capital stock of Sangamo (except for changes in the number of outstanding
shares of Common Stock of Sangamo due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,
shares of Common Stock outstanding on the date hereof) or long-term debt of
Sangamo or any of its Subsidiaries or any dividend or distribution of any kind
declared, set aside for payment, paid or made by Sangamo on any class of capital
stock; (ii) any material adverse change, or, to the knowledge of Sangamo, any
development that would result in a material adverse change in or affecting the
general affairs, business, prospects, properties, management, consolidated
financial position, stockholders’ equity or results of operations of Sangamo and
its Subsidiaries taken as a whole; (iii) neither Sangamo nor any of its
Subsidiaries have entered or will enter into any transaction or agreement, not
in the ordinary course of business, that is material to Sangamo and its
Subsidiaries taken as a whole or incurred or will incur any liability or
obligation, direct or contingent, not in the ordinary course of business, that
is material to Sangamo and its Subsidiaries taken as a whole; and (iv) neither
Sangamo nor any of its Subsidiaries has sustained or will sustain any material
loss or interference with its business from any force majeure, including fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, except in each case as
otherwise disclosed in the Registration Statement and the Prospectus.
     3.17 Legal Proceedings. There are no legal or governmental actions, suits,
claims or

6.



--------------------------------------------------------------------------------



 



proceedings pending (including, without limitation, any proceedings pending
before the Food and Drug Administration of the U.S. Department of Health and
Human Services (the “FDA”)) to which Sangamo or any Subsidiary is or would be a
party or of which any of their respective properties is or would be subject at
law or in equity, which are required to be described in the Registration
Statement or the Prospectus or a document incorporated by reference therein and
are not so described therein, or which, singularly or in the aggregate, if
resolved adversely to Sangamo or any Subsidiary, would reasonably be likely to
result in a Material Adverse Effect or prevent or materially and adversely
affect the ability of Sangamo to consummate the transactions contemplated
hereby. To Sangamo’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.
     3.18 Permits. Sangamo and each Subsidiary has made all filings,
applications and submissions required by, and owns or possesses all approvals,
licenses, certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities (including, without
limitation, the FDA, and any other foreign, federal state or local government or
regulatory authorities performing functions similar to those performed by the
FDA) necessary to conduct its business as described in the Registration
Statement and the Prospectus (collectively, “Permits”), except for such Permits
which the failure to obtain would not have a Material Adverse Effect (the
“Immaterial Permits”), and is in compliance in all material respects with the
terms and conditions of all such Permits other than the Immaterial Permits (the
“Required Permits”). Neither Sangamo nor any Subsidiary has received notice of
any proceedings relating to revocation or modification of, any such Required
Permit, which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.
     3.19 Good Title to Property. Sangamo and each Subsidiary has good and valid
title to all property (whether real or personal) described in Registration
Statement and the Prospectus as being owned by each of them, in each case free
and clear of all liens, claims, security interests, other encumbrances or
defects (collectively, “Liens”), except such as are described in the
Registration Statement and the Prospectus and those that would not, individually
or in the aggregate materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by Sangamo and the Subsidiaries. All of the property described in the
Registration Statement and the Prospectus as being held under lease by Sangamo
or any Subsidiary is held thereby under valid, subsisting and enforceable
leases, without any liens, restrictions, encumbrances or claims, except those
that, individually or in the aggregate, would not have a Material Adverse Effect
and do not materially interfere with the use made and proposed to be made of
such property by Sangamo and the Subsidiaries.
     3.20 Intellectual Property Rights. Except as set forth in the Registration
Statement, and the Prospectus, Sangamo and the Subsidiaries own or possess the
right to use all patents, trademarks, trademark registrations, service marks,
service mark registrations, trade names, copyrights, licenses, inventions,
software, databases, know-how, Internet domain names, trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as currently
conducted, and as proposed to be conducted and described in the Prospectus, and
Sangamo is not aware of any claim to the contrary or any

7.



--------------------------------------------------------------------------------



 



challenge by any other person to the rights of the Company and the Subsidiaries
with respect to the foregoing except for those that could not have a Material
Adverse Effect. The Intellectual Property licenses described in the Prospectus
are, to the knowledge of Sangamo, valid, binding upon, and enforceable by or
against the parties thereto in accordance to its terms. Sangamo and each
Subsidiary has complied in all material respects with, and is not in breach nor
has received any asserted or threatened claim of breach of, any Intellectual
Property license described in the Prospectus, and Sangamo has no knowledge of
any breach or anticipated breach by any other person to any such Intellectual
Property license. Sangamo and each Subsidiary’s businesses as now conducted and
as proposed to be conducted as set forth in the Registration Statement and the
Prospectus, to the knowledge of Sangamo, do not and will not infringe or
conflict with any patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses or other Intellectual Property or franchise right of any
person. Sangamo has not received written notice of any material claim against
Sangamo or any Subsidiary alleging the infringement by the Sangamo or any
Subsidiary of any patent, trademark, service mark, trade name, copyright, trade
secret, license in or other intellectual property right or franchise right of
any person. Sangamo and each Subsidiary has taken all reasonable steps to
protect, maintain and safeguard its rights in all Intellectual Property,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, Sangamo or any of Subsidiary’s right to own, use, or hold for use any of the
Intellectual Property as owned, used or held for use in the conduct of the
businesses as currently conducted. Sangamo and each Subsidiary has duly and
properly filed or caused to be filed with the United States Patent and Trademark
Office (the “PTO”) and applicable foreign and international patent authorities
all patent applications owned by the Company and the Subsidiaries (the “Company
Patent Applications”). To the knowledge of Sangamo, Sangamo and each Subsidiary
has complied with the PTO’s duty of candor and disclosure for the Company Patent
Applications and has made no material misrepresentation in the Company Patent
Applications. Sangamo is not aware of any information material to a
determination of patentability regarding the Company Patent Applications not
called to the attention of the PTO or similar foreign authority. Sangamo is not
aware of any information not called to the attention of the PTO or similar
foreign authority that would preclude the grant of a patent for the Company
Patent Applications. Sangamo has no knowledge of any information that would
preclude the Company, or as applicable, any Subsidiary, from having clear title
to the Company Patent Applications.
     3.21 No Labor Disputes. No labor dispute with the employees of Sangamo
exists, or, to Sangamo’s knowledge, is threatened or imminent, which would
reasonably be expected to result in a Material Adverse Effect. Sangamo is not
aware that any key employee or significant group of employees of Sangamo plans
to terminate employment with Sangamo.
     3.22 Taxes. Sangamo and each Subsidiary has (i) timely filed all necessary
federal, state, local and foreign income and franchise tax returns (or timely
filed applicable extensions therefore) that have been required to be filed and
(ii) are not in default in the payment of any taxes which were payable pursuant
to said returns or any assessments with respect thereto, other than any which
Sangamo or any Subsidiary is contesting in good faith and for which adequate
reserves have been provided.

8.



--------------------------------------------------------------------------------



 



     3.23 Compliance with Environmental Laws. Sangamo and its Subsidiaries
(a) are in compliance with any and all applicable foreign, federal, state and
local laws, orders, rules, regulations, directives, decrees and judgments
relating to the use, treatment, storage and disposal of hazardous or toxic
substances or waste and protection of human health and safety or the environment
which are applicable to their businesses (“Environmental Laws”), (b) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its business;
and (c) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except in the case of
subsections (a), (b) and (c) of this subsection as would not, individually or in
the aggregate, have a Material Adverse Effect.
     3.24 Insurance. Sangamo and each Subsidiary maintains or is covered by
insurance provided by recognized, financially sound and reputable institutions
with policies in such amounts and covering such risks as is adequate for the
conduct of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries. All such
insurance is fully in force on the date hereof and will be fully in force as of
the Closing Date. Neither Sangamo nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.
     3.25 Accounting Controls. Sangamo and each Subsidiary maintains (x) a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
     3.26 Disclosure Controls. Sangamo has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15e
and 15d-15e under the Exchange Act), which (i) are designed to ensure that
material information relating to Sangamo is made known to Sangamo’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the
Registration Statement; and (iii) such disclosure controls and procedures are
effective to perform the functions for which they were established. There are no
significant deficiencies and material weaknesses in the design or operation of
internal controls which could adversely affect Sangamo’s ability to record,
process, summarize, and report financial data to management and the Board of
Directors.
     3.27 Contracts; Off-Balance Sheet Interests. There is no document,
contract, permit or instrument, or off-balance sheet transaction (including
without limitation, any “variable interests” in “variable interest entities,” as
such terms are defined in Financial Accounting Standards Board Interpretation
No. 46) of a character required by the Securities Act or the Rules

9.



--------------------------------------------------------------------------------



 



and Regulations to be described in the Registration Statement or the Prospectus
or to be filed as an exhibit to the Registration Statement or document
incorporated by reference therein, which is not described or filed as required.
The contracts described in the immediately preceding sentence to which Sangamo
is a party have been duly authorized, executed and delivered by Sangamo,
constitute valid and binding agreements of Sangamo, are enforceable against and
by Sangamo in accordance with the terms thereof and are in full force and effect
on the date hereof.
     3.28 No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among Sangamo and any of its Subsidiaries on the one hand and
the directors, officers, stockholders, customers or suppliers of Sangamo or any
of its Subsidiaries or any of their affiliates on the other hand, which is
required to be described in the Registration Statement and the Prospectus or a
document incorporated by reference therein and which has not been so described.
     3.29 Forward-Looking Statements. No forward-looking statements (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Registration Statement or the Prospectus has been
made or reaffirmed without a reasonable basis or has been disclosed other than
in good faith.
     3.30 Nasdaq; Exchange Act Registration. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and is listed on the
Nasdaq Global Market, and Sangamo has taken no action designed to, or reasonably
likely to have the effect of, termination the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the Nasdaq Global
Market, nor has Sangamo received any notification that the Commission or the
Nasdaq Global Market is contemplating terminating such registration or listing.
     3.31 Sarbanes-Oxley Act. Sangamo, and to its knowledge, all of Sangamo’s
directors or officers, in their capacities as such, is in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act of 2002, as amended and any related rules and regulations promulgated by the
Commission. Each of the principal executive officer and the principal financial
officer of Sangamo (or each former principal executive officer of Sangamo and
each former principal financial officer of Sangamo as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.
     3.32 Foreign Corrupt Practices. Neither Sangamo nor, to Sangamo’s
knowledge, any other person associated with or acting on behalf of Sangamo,
including without limitation any director, officer, agent or employee of Sangamo
or its Subsidiaries has, directly or indirectly, while acting on behalf of
Sangamo or its Subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity or failed to disclose fully any contribution in violation of
law, (ii) made any payment to any federal or state governmental officer or
official, or other person charged with similar public or quasi-public duties,
other than payments required or permitted by the laws of the United States or
any

10.



--------------------------------------------------------------------------------



 



jurisdiction thereof, (iii) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.
     3.33 Statistical or Market-Related Data. Any statistical, industry-related
and market-related data included or incorporated by reference in the
Registration Statement or the Prospectus are based on or derived from sources
that Sangamo reasonably and in good faith believes to be reliable and accurate,
and such data agree with the sources from which they are derived.
     3.34 Clinical Studies. The clinical, pre-clinical and other studies and
tests conducted by or on behalf of or sponsored by Sangamo or in which Sangamo
or the Subsidiaries or products or product candidates have participated that are
described in the Registration Statement and the Prospectus were and, if still
pending, are being conducted in accordance in all material respects with all
applicable federal, state or foreign statutes, laws, rules and regulations
(including, without limitation, those administered by the FDA or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA and current Good Laboratory and
Good Clinical Practices) and in accordance with experimental protocols,
procedures and controls pursuant to, where applicable, accepted professional
scientific methods. The descriptions in the Registration Statement and the
Prospectus of the results of such studies, tests and trials are accurate and
complete in all material respects and fairly present the published data derived
from such studies, tests and trials. Neither Sangamo nor any Subsidiary have
received any notices or other correspondence from the FDA or any other foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA with respect to any ongoing
clinical or pre-clinical studies or tests requiring the termination, suspension
or material modification of such studies, tests or preclinical or clinical
trials, which termination, suspension or material modification would reasonably
be expected to result in a Material Adverse Effect.
     3.35 Continued Compliance with Securities Law. If, during the period in
which Sangamo is required to deliver the Prospectus in connection with the
issuance and sale of the Shares (“Prospectus Delivery Period”), any event occurs
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if it is necessary at any time to
amend the Registration Statement or supplement the Prospectus to comply with the
Securities Act, the Company will promptly notify Sigma of such event and will
promptly prepare and file with the Commission and furnish, at its own expense,
to Sigma, a copy of such amendment or supplement which will correct such
statement or omission or an amendment which will effect such compliance.
     3.36 SEC Filings. Sangamo will file all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and during the Prospectus Delivery Period.

11.



--------------------------------------------------------------------------------



 



ARTICLE 4
Representations, Warranties and Covenants of Sigma
     Sigma represents and warrants to, and covenants and agrees with, Sangamo,
as of the date hereof and as of the date of Closing, as follows:
     4.1 Due Organization. Sigma is a corporation duly organized under the laws
of the State of Delaware, and has all necessary power and authority to conduct
its business in the manner in which it is currently being conducted. Sigma is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the ownership or operation of its assets or the
conduct of its business requires such qualification, except for failures to be
so qualified or in good standing, as the case may be, that would not
individually or in the aggregate have a material adverse effect on Sigma.
     4.2 Authority; Binding Nature of Agreement. Sigma has the right, power and
authority to enter into and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement by Sigma have been duly
authorized by all necessary corporate action on the part of Sigma. Assuming due
execution by Sangamo, this Agreement constitutes the legal, valid and binding
obligation of Sigma, enforceable against Sigma in accordance with its terms,
subject to (a) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.
     4.3 Non-Contravention. The execution, delivery and performance of this
Agreement by Sigma, and the consummation by Sigma of the transactions
contemplated hereby, do not (i) contravene or conflict with the organizational
documents Sigma; (ii) constitute a violation of any provision of any federal,
state, local or foreign law, rule, regulation, order or decree applicable to
Sigma; or (iii) constitute a default or require any consent under, give rise to
any right of termination, cancellation or acceleration of, or to a loss of any
material benefit to which Sigma is entitled under, or result in the creation or
imposition of any lien, claim or encumbrance on any asset of Sigma under, any
material contract to which Sigma is a party or any material permit, license or
similar right relating to Sigma or by which Sigma may be bound or affected.
     4.4 Short Sale. Neither Sigma nor any person acting on behalf of, or
pursuant to any understanding with or based upon any information received from,
Sigma has, directly or indirectly, engaged in any transactions in the securities
of Sangamo (including, without limitation, any Short Sales involving Sangamo’s
securities). “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.
     4.5 Lock-Up Period. Beginning on the date hereof and continuing for a
period of 180 days, Sigma and its affiliate shall not (i) sell, offer to sell
offer, hypothecate, pledge,

12.



--------------------------------------------------------------------------------



 



announce the intention to sell, contract to sell, sell any option or contract to
purchase, grant any option, right or warrant to purchase or otherwise transfer
or dispose of, directly or indirectly, with respect to any Shares or (ii) enter
into any swap, hedge or other agreement that transfers, in whole or in part, any
of the economic consequences of ownership of the Shares, without the prior
written consent of Sangamo (which consent may be withheld in Sangamo’s sole
discretion). Sigma acknowledges that the certificate representing the Shares
being purchased hereunder shall contain an appropriate legend regarding the
foregoing transfer restriction.
ARTICLE 5
MISCELLANEOUS
     5.1 Governing Law. Resolution of all disputes arising out of or related to
this Agreement or the performance, enforcement, breach or termination of this
Agreement and any remedies relating thereto, shall be governed by and construed
under the substantive laws of the State of Delaware, without regard to conflicts
of law rules that would cause the application of the laws of another
jurisdiction.
     5.2 Entire Agreement; Amendment. This Agreement set forth the complete,
final and exclusive agreement and all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
hereto and supersedes and terminates all prior agreements and understandings
between the Parties with respect to the matters contemplated hereby. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.
     5.3 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if mailed by
first class certified or registered mail, postage prepaid, express delivery
service or personally delivered. Unless otherwise specified in writing, the
mailing addresses of the Parties shall be as described below.

         
 
  For Sangamo:   Sangamo BioSciences, Inc.
 
      Point Richmond Tech Center
 
      501 Canal Boulevard, Suite A100
 
      Richmond, California 94804
 
      Attention: Chief Executive Officer
 
       
 
  For Sigma:   Sigma Aldrich Corp.
 
      3050 Spruce Street
 
      St. Louis, Mo 63103
 
      Attention: General Counsel

     5.4 No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party. Ambiguities, if any, in
this Agreement shall not be

13.



--------------------------------------------------------------------------------



 



construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.
     5.5 Successors and Assigns. This Agreement shall inure to the benefit of
the successors and assigns of Sangamo and, subject to any restrictions on the
transfer of the Shares, be binding upon Sigma’s successors and assigns.
     5.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     5.7 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
     5.8 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.
     5.9 Headings. The headings for each article and section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.
     5.10 No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.
[Rest of Page Intentionally Left Blank]

14.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have executed this Common Stock Purchase
Agreement in duplicate originals by their proper officers as of the date and
year first above written.

                  Sangamo BioSciences, Inc.       Sigma-Aldrich Corporation
 
               
By:
  /s/ Edward Lanphier       By:   /s/ Michael R. Hogan
 
               
 
               
Name:
  Edward Lanphier       Name:    Michael R. Hogan
 
               
 
               
Title:
  President and CEO, Sangamo BioSciences, Inc.       Title:   Chief Financial
Officer
 
               

15.



--------------------------------------------------------------------------------



 



Schedule 1.7
Edward Lanphier
Greg Zante
David Ichikawa

 



--------------------------------------------------------------------------------



 



Schedule 3.7
Gendaq Limited

 